DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/CN2017/114667 (filed on 12/05/2017) and claims foreign priority to Application No. 201710530149.4 filed in China on 07/03/2017.
This action is in response to the reply filed on 04/05/2022 and the English translation of certified foreign priority document (and accompanied statement) filed on 05/17/2022.

Response to Amendments, Remarks, and Declaration
In response to amendments and remarks filed on 04/05/2022 (wherein claim 6 is cancelled, and claims 1 and 8 are amended), the 35 U.S.C. 112(f) Claim Interpretation, the 35 U.S.C. 112(a) rejection, the 35 U.S.C. 112(b) rejection, the 35 U.S.C. 101 rejection to claim 8 (signal per se), and the 35 U.S.C. 101 rejection to claims 1-8 (claims directed to abstract idea without significantly more) made in the previous Office Action have been withdrawn.
In response to remarks and Inventors’ Declarations filed on 04/05/2022, the 35 U.S.C. 102 and 35 U.S.C. 103 rejections made in the previous Office Action have been withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. In addition, receipt is acknowledged of the English translation of certified foreign priority document (Application No. CN201710530149.4; filing date: 07/03/2017) and of the statement that the translation of the certified copy is “a true and complete translation,” both filed on 05/17/2022. 

Allowable Subject Matter
Claims 1-5 and 7-8 are allowed. These claims are renumbered as claims 1-7 upon allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to an artificial intelligence system. None of the prior arts, either alone or in combination, teaches the following limitations:
...acquiring a weight value range and a number of discrete weight states, the weight value range referring to a range of discrete weight values consisting of a maximum weight value of a current time step and a minimum weight value of the current time step, and the number of discrete weight states referring to a quantity of discrete weight states; 
...acquiring a state transfer direction by using a directional function according to the weight increment of the current time step; 
acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states; and 
training the neural network according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range, the number of discrete weight states, and the weight state of the current time step.
The closest prior arts of record are the following:
LIN et al. (US 2016/0328646 A1) teaches quantizing a floating point machine learning network to obtain a fixed point machine learning network. The prior art does not teach acquiring a weight value range and a number of discrete weight states, the weight value range referring to a range of discrete weight values consisting of a maximum weight value of a current time step and a minimum weight value of the current time step, and the number of discrete weight states referring to a quantity of discrete weight states;...acquiring a state transfer direction by using a directional function according to the weight increment of the current time step; acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states; and  training the neural network according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range, the number of discrete weight states, and the weight state of the current time step.
Falcon et al. (US 2016/0026912 A1) teaches determining a set of weights for use in a convolutional neural network (CNN) calculation and scale up the weights using a scale value. The prior art does not teach acquiring a weight value range and a number of discrete weight states, the weight value range referring to a range of discrete weight values consisting of a maximum weight value of a current time step and a minimum weight value of the current time step, and the number of discrete weight states referring to a quantity of discrete weight states;...acquiring a state transfer direction by using a directional function according to the weight increment of the current time step; acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states; and  training the neural network according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range, the number of discrete weight states, and the weight state of the current time step. [cited but not relied upon]
LIN et al. (US 2016/0328645 A1) teaches reducing computational complexity for a fixed point neural network operating in a system having a limited bit width in a multiplier-accumulator (MAC). The prior art does not teach acquiring a weight value range and a number of discrete weight states, the weight value range referring to a range of discrete weight values consisting of a maximum weight value of a current time step and a minimum weight value of the current time step, and the number of discrete weight states referring to a quantity of discrete weight states;...acquiring a state transfer direction by using a directional function according to the weight increment of the current time step; acquiring a weight state of the current time step according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range and the number of discrete weight states; and  training the neural network according to the weight state of the previous time step, the weight increment of the current time step, the state transfer direction, the weight value range, the number of discrete weight states, and the weight state of the current time step. [cited but not relied upon]



The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in the independent claim in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125